DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office Action is in response to the remarks and amendments filed on 6/15/2022.  The objections to the claims have been withdrawn. Claims 1-20 remain pending for consideration on the merits.  
This Office Action contains a New Grounds of Rejection. Since this new grounds of rejection did not result from an amendment to the claims, this Office Action is being made non-final to afford the applicant the opportunity to respond to the new grounds of rejection.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al (US 20180164017) in view of Lee et al (US 20190024962).
Regarding claims 1, Jeong teaches a refrigerator (300) comprising: a main body (310)  having a refrigerating compartment (321) and a freezing compartment (322); a refrigerating compartment door (330) rotatably coupled to the main body to open and close at least a part of the refrigerating compartment (Fig. 9), and including an ice-making compartment (340) and a dispenser (350) on a front surface of the refrigerating compartment door (Fig 9); an auxiliary door (336) coupled to the refrigerating compartment door, to open and close the ice-making compartment (Fig 9), such that the auxiliary door is configured to allow a user (paragraphs 0088-0090) to access the ice-making compartment with the refrigerating compartment door closed (paragraphs 0088-0090); the auxiliary door having an opening (opening adjacent 350 when door is closed) corresponding to the dispenser and configured such that the user can access the dispenser with the auxiliary door closed (Fig. 9) but fails to teach a cold air duct connecting the ice-making compartment to the freezing compartment to cool the ice-making compartment.
However, Lee teaches a cold air duct (181) connecting the ice-making compartment  (201) to the freezing compartment (115) to cool the ice-making compartment (paragraph 0094) to efficiently supply cool within the evaporation compartment to the ice compartment.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the refrigerator of Jeong to include a cold air duct connecting the ice-making compartment to the freezing compartment to cool the ice-making compartment in view of the teachings of Lee to efficiently supply cool within the evaporation compartment to the ice compartment.
Regarding claim 2, the combined teachings teach the freezing compartment includes a storage space (interior of 115 of Lee) in which food is stored and a heat exchange space (space housing 116 of Lee) in which an evaporator (116 of Lee) is disposed, the cold air duct includes a supply duct (181 of Lee, paragraph 0132) configured to supply cold air from the heat exchange space to the ice-making compartment and a recovery duct (182 of Lee, paragraph 0133) configured to recover cold air from the ice-making compartment to the heat exchange space.
Regarding claim 3, the combined teachings teach the supply duct includes a main body supply duct (181, Fig. 3 of Lee) in the main body and a door supply duct (511, 50 of Lee) in the refrigerating compartment door, and when the refrigerating compartment door is closed (paragraph 0195 of Lee), the main body supply duct and the door supply duct are connected to each other (paragraph 0195, 0199, Fig. 3 of Lee), and when the refrigerating compartment door is opened, the main body supply duct and the door supply duct are separated from each other (Fig. 2 of Lee).
Regarding claim 4, the combined teachings teach the recovery duct includes a main body recovery duct (182, Fig. 3 of Lee) in the main body and a door recovery duct (522, 50 of Lee) in the refrigerating compartment door, and when the refrigerating compartment door is closed (paragraph 0195, 0199, Fig. 3 of Lee), the main body recovery duct and the door recovery duct are connected to each other (paragraph 0195, 0199, Fig. 3 of Lee), and when the refrigerating compartment door is opened, the main body recovery duct and the door recovery duct are separated from each other (Fig. 2 of Lee).
Regarding claim 5, the combined teachings teach an evaporator duct (area housing 116 of Lee) in the freezing compartment to divide the freezing compartment into the storage space and the heat exchange space, wherein the cold air duct is coupled to the evaporator duct (111c, Fig. 3 of Lee).
Regarding claim 7, the combined teachings teach the front surface of the refrigerating compartment door includes a door front plate (31 of Jeong), and the refrigerating compartment door includes a door rear plate (32 of Jeong) forming a rear surface of the refrigerating compartment door, and an insulator (33 of Jeong) provided between the door front plate and the door rear plate.
Regarding claim 8, the combined teachings teach the dispenser includes a dispenser housing (area housing 350 of Jeong) recessed to form a dispensing space (53 of Jeong), a chute (51 of Jeong) configured to guide ice of the ice-making compartment to the dispensing space, and a lever (55 of Jeong) configured to be manipulated by the user to operate the dispenser.
Regarding claim 9, the combined teachings teach the door front plate includes a dispenser installation hole (Fig. 7 of Jeong) that is open to install the dispenser housing therein.
Regarding claim 10, the combined teachings teach the door front plate includes a bottom surface (Fig. 7 of Jeong) forming a lower surface of the ice making compartment, and the bottom surface is formed with an ice pathway hole (discharging hold, Fig. 7paragraph 0052 of Jeong) configured to communicate the ice-making compartment with the chute.
Regarding claim 11, the combined teachings teach the dispenser includes a chute opening/closing device (52 of Jeong) to open and close the chute.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al (US 20180335246) in view of Lee et al (US 20190024962) in further view of Lee (US 20060096310).
Regarding claim 6, the combined teachings teach a damper (200 of Lee) but fails to teach the damper in the evaporator duct to control supply of cold air into the ice making compartment through the cold air duct.
However, Lee teaches a damper (damper, paragraph 0068) in the evaporator duct (59) to control supply of cold air into the ice making compartment through the cold air duct to control the amount of cooling air.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the refrigerator of the combined teachings to include a damper in the evaporator duct to control supply of cold air into the ice making compartment through the cold air duct. in view of the teachings of Lee to control the amount of cooling air.
Claims 12-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al (US 20180164017) in view of Lee et al (US 20190024962) in further view of Kim et al (KR 20150107232).
Regarding claim 12, the combined teachings teach the invention as described above but fails to explicitly teach the door front plate includes a water filter accommodating portion recessed therein to accommodate a water filter configured to purify water therein.
However, Kim teaches the door front plate includes a water filter accommodating portion (117) recessed therein to accommodate a water filter (40) configured to purify water therein to efficiently filter water.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the refrigerator of combined teachings to include the door front plate includes a water filter accommodating portion recessed therein to accommodate a water filter configured to purify water therein in view of the teachings of Kim to efficiently filter water.
Regarding claims 13, the combined teachings teach the door rear plate includes a water tank accommodating portion (115 of Kim) recessed therein to accommodate a water tank (50 of Kim) configured to store water therein to efficiently store water.
Regarding claim 14, the combined teachings teach a valve (60 of Kim) in the water tank accommodating portion and configured to control supply of water purified by the water filter into the water tank or the ice making compartment (paragraph 0047 of Kim).
Regarding claim 15, the combined teachings teaches all the limitations of claim 15. See rejections of claims 1, 12-14.
Regarding claims 16-17, the combined teachings teaches all the limitations of the claims. See rejections of claim 1.
Regarding claims 18-19, the combined teachings teaches all the limitations of the claims. See rejections of claims 1-2.
Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al (US 20180335246) in view of Lee et al (US 20190024962) and Kim et al (KR 20150107232)in further view of Lee (US 20060096310).
Regarding claim 20, the combined teachings teaches all the limitations of claim 15. See rejections of claim 6.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840. The examiner can normally be reached 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763